IN

_13,70&'6¥,6@
Y@E@EWE® 1111

©@@RT@;§ @@mu\im AWFEALS
Mckinlev Dale Thomas JUN lgqu

TDCJ-ID# 1484717
.Allan B. Polunskv Unit

38 72 FM 1350 south A\\@@W;\@@@{;@,©H@w&<

Livingston. Texas 773Sl
June 15Th¢2015

RE: EX PARTE THOMAS, HABEAS CORPUS NO. WR-13-702f09:
IN RE THOMAS. MANDAMUS WRIT:NO. WR-13-702-08.

RE: REQUEST TRANSFRE OF PLEADINGS FROM-WRIT NO. WR-13-702-08l
TO WRIT NO, WR-13-702-O9.

Abel Acosta. Clerk
Texas Court Of Criminal Appeals
P.O. BOX 12308. Capitol Statinn
Austin. Texas 78711

DEAR cLERK: f

Please be advised that vour acknowledgement of receipt of this‘
instant letter reouesting transfer of certain pleadings from one
pleading writ number to another is herebv cordiallv reduested.

Mv legal records reflects that mv habeas corpus application and
related documents and records were transmitted to The Texas Court'
Of criminal ADDeals bvbhe Harris Countv District Clerk' s Office
[Dated: February 5Th, 2015] cause number 1063389- A.

Previouslv before mv habeas corpus application was forwarded to
your Clerk's Office l had been inadvertently using my Mandamus
Writ # WR-13-702-08. assigned me from The Texas Court Of'Criminal
Appeals as I hadn' t been issued anv habeas corpus writ number at'
the specific time of submitting mv pleadings to The Texas Court
Of Criminal Appeals as l' ve filed numerous written obiections.
under writ # WR-13- 702-08, instead of filing mv obiections under
writ # WR-13-702-09. 4.

lransfer The Following Pleadings:

PRO SE FINDINGS OF FACTS AND CONCLUSION OF LAW/-
WITH REQUESTS FOR SANCTIONS[FILED: AUGUST 19, 2013
UNDER WRIT # WR-13-702-O8- TO- WRIT #»WR-13f702-O9];

APPLICANT'S wRITTEN osJEchoNS TO.EVIDENTIARY couRT
'FINDINGS oF FACTS AND coNcLUsIoN'oF LAw UNSUPP@RTED
BY THE REcoRDs? REQUEST FoR REMAND.[DATED: MARCK 3,2015],

_1_

“The transfer of these pleadings are crucial to my habeas corpus
success »

Therefore. l ho)e my request will prove of some assistance in

your cle:<' s office assisting me in this matter and here' S thanki1g
y)l in advance.

Ocerelv, )
jkln_£§z{le Tho as
MDT/mdt

:FILES
ENCLOSURE: REQUEST FOR TRAN>B ER.